AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
        HECTOR LOYOLA and LINDA LOYOLA,                                                                        Apr 15, 2019
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-00002-SMJ
 AMERICAN CREDIT ACCEPTANCE LLC; PAR INC.;                           )
  and JILLIAN RAE LEE-BARKER, doing business as                      )
        Coeur d’Alene Valley Recovery Services,

                            Defendant
                                             JUDGMENT OF DISMISSAL
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion to: (1) Compel Arbitration and (2) Dismiss All Claims (ECF No. 6) is GRANTED.
’
              All claims are DISMISSED WITHOUT PREJUDICE and Plaintiffs are COMPELLED TO ARBITRATE those claims
              under the terms of the arbitration agreement, ECF No. 8-1 at 3, 5.
              JUDGMENT of dismissal entered in this case.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                          .




Date: 04/15/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
